-


                         June 6, 1967


Mr. Jim N. Thompson '                   Opinion NO. M-85
County Attorney
Lamar County                            Re: Whether the Lamar County
Paril),Texas                                Hospital District, which
                                            encompasses the entire county,
                                            haa the authority.to make
                                            payments to privately owned
                                            hospitals located within the
                                            county for the handling of
Dear Mr. Thompson:                          charity patienta.
          In a recent letter to this office you requested an
opihion in regard to the'above referenced matter. We quote from
your letter at3follows:                             c
          R, . .

          “The Board of Directors of the Lamar County
    Hospital Mstrlct has been contacted by the
    Admlnlstratoreof the other two hospitals and
    requested that.they make payments to the other
    two hospitals In the future for charity cases
    handled by them. The Board of Managers of the
    Lamar County Roapltal District has called upon
    the County Auditor%0 determlne whether or not
    such pavents could be made from the Lamar
    County.BospitalDistrict.Fundwhen a charity
    patient wae handled by a hospital in Lamar
    County,,Texas other than the Lamar General
    Hospital which is operated by said Hospital
    District; Is there any legal authority for
    the payments requested by the hospitals other
    than the hospital operated by the Lamar County
    Hospital District?
          II
           . . .1,
                            - 385 -
Mr.   Jim N. Thornpeon,page 2   (M-85)


          Fursuant to the authority granted by Article IX,
Sectlon 6 of the Texas Constitution,the Texaa Leglslature
enacted House Bill 532, Acts 56th Legislature,Regular Session,
1959, chapter 422, page 917, permitting Lamar County through a
county-wideelection to conetltute itself a hospital district for-
the care of the counts’8 indigent and needy persons. certain pro’.
visions of this AFt were amended by Acts 57th Legislature,Regulm
Session, 1961, chapter 10, page 19. Those portlone of this Act,
as amended, which are applicable to the questions presented here
read aa follows:
             n’Sectlon 1. (a) Lamar County may conatltute
      itself a hospital district to take,over the hospital
      system now operated by said County and thetiafter
      admlnlster the same by furnlbhlngmedical aid and
      hospital care to the indigent and needy person8 re-
      eldlng   In such county; . . .’
             (I . .
              .
            "Sec. 5. Said County, except as herein au-
      thorized, and any city therein, shall not, after
      .the organizationof cruchdistrict. lcw any tax
      for hospital purposes and such district shill be
      deemed to have assumed full responsibilityfor the
      ?urnlshlng of medical and hospital care for the..,
      needy and Indigent person8 residing ln said dl 8-
      trlct.” (Emphasisadded.)
          Section 5 of the Act, which la quoted above, provides
that the Lamar County Hospital Mstrlct “shall be deemed to havt
assumed full re8pon8lbllltyfor the furnlehlng of medical and
hospital care for the needy and Indigent persona residing in
said district.’
          In Attorney General’r Opinion No. C-334 (1964) thin --’
office held that substantiallyIdentical wording in the Act,au-
~&l~lnqthe    .creatlonOS the Ochlltrte County Dletrlct meant
          .the HorrpitalDi8trlct assumes the mnt  authorlty rt-
gardl& ihe furnishing of medical and hospital care for the nttdx;
and lndlgent.personsresiding in the Hospital District a8 thertto.
fore possessed by the Coamlssloners Court of Ochiltree County.
z;Mame would be true as regards the Lamar County Hospital Dls-
     .
          This office dlscusstd the extent of county commlselontrr
courte’ authority in this arta in Attornty Gtnera17s Opinion No.
c -246 (1964) :
                          - 386 -
Mr. Jim N. Thompson, page 3 (M-85)


           "Somewhat similar to the preceding question,
     your sixth question also concerns the contractual
     power and authority of the Conunlesloners Court of
     Tarrant County. As atated In answering your first
     question, where a duty la Imposed or a power con-
     ferr,&dupon a c&mnleelonerecourt, then the com-
     mleelonere court has Implied authority to exercise
     broad dlecretlon to accomplishthe purposes ln-
     tended. When the commleelonerecourt8 were ex-
     pressly given the power and duty 'to provide for
     the support of paupers,'by necessary lmpllcatlon
     thty were clothed with the authority to do. all the
     incidentalthings necessary to provide for their
     support. Thus, while the commleeionerbcourt is
     not under a duty to place Indigents In a private
     facility and pay for their care, Wlllacy County v,
     Valley Baptist Hospital, 29 s.w.2a 430 (Tex.Clv.
     App. l950), it can, in the exerclee of it8 die-
     cretion, provide for the cart of indigents whom
     it places in a private facility. Here, of course,
     the contractualterms must not be such as to
     amount to a donation by the County to the lndi-
     vldual or corporationproviding the care, nor can
     the contract provide for payment0 by the County
     out of future rtvtnuee."
          In dlecuaelng the power of a commleeiontrecourt to
provide for medical care in privately owned lnebituti~onethis
office held in Attorney Qtntral'e Opinion No. O-2633-A (1941)
as followa:
         "It is our opinion that the statutes contem-
    platt'that all paupers and indigents who are euf-
    ferlng from any lllneee, disease or injury and in
    need of hoepitallzationshould, Insofar as practl-
    cable, be sent to the county hospitals. . . . The
    co!mnleelonere~court Is authorized to appropriate
    money for the maintenance of the County Hospital
    as polnttd out.in Opinion No. O-2422. Article
    4438, eupra, authorizes.thtcommleelonere'court
    to aend 'indigentsick' who may or may not be
    'paupers'to the county hospital.
         "we think that if a pauper la Ill or Injured
    and the commlaelontre'court thinks it not feasible
    to treat him at the county hOCJpitd1, as for ex-
    ample If the pauper were seriously injured at hla
    home and It would not be safe to carry him to the
                        - 307 -
Mr. Jim N. Thompson, page 4 (M-85)


      .CountyHospital the conimleelonere'court would
      clearly have the authority to provide medlcal aid
      for him at his home and would have clear authorlty
      to furnish him with necessary medlclnee. There
      are perhaps many instances In which the co%iiiiiii
      slontre' courts would have authority to aid Paupers
      by l'urnlshlngmedical aid and mtdlclnee to them at
       laces other than the county hospital and we cannot
       ere attempt to enumerate such Instances. (EmPha-
      818 added.)
           Prom the foregoing It may be seen that, while It Is
under no duty to do so, the Lamar County Hospital District may
in the exerciet  of sound discretion pay private lnatltutlonafor
medical cart rendered to needy and indigent persons who art resi
dents of Lamar County if it 1s not practicable to treat such per
eons in the hospital district's own facllltlee. The district
would not of course be able to pay for services rendered in prl-
vate lnetltutlonewhich It would not have the authority to pro-
vide in Its own facllltlte.
                     SUMMARY
           The Lamar County Hospital District may In
      the exercise of sound discretion pay private
      lnetltutlonelocated within the district for
      medical care rendered to needy and Indigent
      persons who are residents of Lamar County if
      it Is not practicableto treat such persons In
      the hospital district'8 own facilities.
                                   a very truly,




Preparedby Lewis E. Berry,
Aeeletant Attorney general
APPkOVED:
OPINION COMMITTEE
Hawthorne Phllllpe, Chairman
W. V. Geppert, Co-Chairman

                         - 388 -
.




    Mr. Jim N. Thompson, page 5 (M-85)


    Kerns Taylor
    John Reeves
    Ralph Rash
    Roger Tyler             -
    STAFF LEGAL ASSISTANT
    A. J. Carubbl, Jr.




                                - 389 -